DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This action is in response to the amendments received on 3/11/21.  Claims 2-22 are pending in the application.  Claim 1 was cancelled and claims 2-22 were added. Applicants' arguments have been carefully and respectfully considered.
Claims 2-22 are rejected on the ground of nonstatutory double patenting.
Claims 2, 5-9, 12-16, and 19-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (US 6,591,266).
Claims 3, 4, 10, 11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, and further in view of Melbin (US 6,397,217).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,235,471. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the patent anticipates the claims of the present application.

Present application
US Patent 10,235,471
2. A method for provisioning content, comprising: receiving a request for content; 
1. A method for dynamically provisioning static content, comprising: receiving from a client device a request for a static page at a content delivery system embodied on non-transitory computer memory; 
searching a cache for first content which matches or which most closely matches the requested content;

responsive to the request, the content delivery system searching a server cache for a previously generated static page which matches or which most closely matches the requested static page, 
based on a result of the searching, obtaining the first content which matches the requested content;
storing the first content in the cache;
the previously generated static page stored in the server cache in conjunction with one or more caching 


receiving a notification that second content has been altered at a content management system managing the second content, wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content; 

determining, by the content delivery system, using data relating to the one or more caching parameters stored in the cache in conjunction with the previously generated static page, a change to a piece of content has occurred, the data representing a notification from a content management system that the change to the piece of content has occurred;
based on a result of the searching, the content delivery system communicating the request, over a network, to a content generator embodied on non-transitory computer memory;
in response to receiving the notification that the second content has been altered at the content management system, obtaining the second content as stored at the content management system; and
responsive to the request, the content generator dynamically re-generating at least one static page, including the requested static page, to account for the change to the piece of content contained in or referenced by the requested static page, the piece of content managed by the content management system embodied on non-transitory computer memory, wherein the at least one regenerated static page includes only pages that are affected by the change to the piece of content; the content 
replacing the first content in the cache with third content, the third content based on the second content.
the content delivery system storing the at least one dynamically regenerated static page in the server cache and, responsive to the request from the client device, delivering the requested static page that has been dynamically re-generated to the client device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5-9, 12-16, and 19-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (US 6,591,266).

With respect to claim 2, Li teaches a method for provisioning content, comprising: 
receiving a request for content (Li, Col. 2 Li. 43-48, an end user 28 interacts with a Web browser 30 to access the Internet and requests information 32 on a product at the e-business site); 
searching a cache for first content which matches or which most closely matches the requested content (Li, Col. 2 Li. 62-63, the Web page request 32 is sent from the client browser to a cache 36 & Col. 7 Li. 39-40, user requests web page that is not stored in the cache);
based on a result of the searching, obtaining the first content which matches the requested content (Li, Col. 3 Li. 15-19, if the Web page request is not serviced by the cache, send the request to the Web server 38 & Col. 3 Li. 42-49, the application server accesses the DBMS and the DBMS returns the requested information 46 for Web page creation);
storing the first content in the cache (Li, Col. 4 Li. 13-15, store the requested page in the cache);
receiving a notification that second content has been altered at a content management system managing the second content (Li, Col. 8 Li. 39-44, the content change monitoring component monitors and detects changes to the data in the DBMS), wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content (Li, Col. 8 Li. 42-53, determine queries or operations that are affected by the changed data based on the tuples that the queries access); 
in response to receiving the notification that the second content has been altered at the content management system, obtaining the second content as stored at the content management system; and
replacing the first content in the cache with third content, the third content based on the second content (Li, Col. 8 Li. 65-67 – Col. 9 Li. 1, the refresh request will cause the cache to request a new page and stores it back in cache).

With respect to claim 5, Li teaches the method of claim 2, wherein the cache is located at the content management system (Li, Fig. 3b, CachePortal 94).

With respect to claim 6, Li teaches the method of claim 2, wherein the first content, second content and third content are the same content (Li, Col. 8 Li. 36-63, web page).

With respect to claim 7, Li teaches wherein the third content is dynamically generated based on the second content in response to receiving the notification the second content has been altered at the content management system (Li, Col. 8 Li. 41-67, a data change is detected, the CachePortal will send a refresh request, the cache requests a new page from Web Server 58 and the Web server 58 will use its backend systems to retrieve the requested Webpage & Col. 9 Li. 43-48,  the command sent from CachePortal to the Web server 58 will cause the Web server 58 to fetch a newly created dynamic Web page using its backend systems).

claim 8, Li teaches the method of claim 2, wherein the first content is a document (Li, abstract, updating Web pages).

With respect to claims 9 and 12-15, the limitations are essentially the same as claims 2 and 5-8, in the form of a system comprising a processor and are thus rejected for the same reasons.

With respect to claims 16 and 19-22, the limitations are essentially the same as claims 2 and 5-8, in the form of a non-transitory computer readable medium and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, and further in view of Melbin (US 6,397,217).

With respect to claim 3, Li teaches the method of claim 2, as discussed above.  Li doesn't expressly discuss wherein the searching is based on a key associated with the identifier or dependency of the first content.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Li with the teachings of Melbin because it allows for content specific to the user to be presented (Melbin, Col. 6 Li. 59-64).

With respect to claim 4, Li teaches the method of claim 3, wherein the key is associated with a display format, channel, site, locale, user, group, or class associated with the first content (Melbin, Col. 7 Li. 7-11).

With respect to claims 10, 11, 17, and 18, the limitations are essentially the same as claims 3 and 4, and are thus rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169